Citation Nr: 0932327	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  99-15 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include bronchial asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served with the Army National Guard from November 
1977 to November 1981, including active duty from November 
1977 to April 1978, and periods of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied service connection for 
bronchial asthma.

In January 2000, the Veteran testified during a hearing at 
the RO. A transcript of the proceeding is of record.

This matter was previously before the Board in May 2001, 
October 2004, and October 2007 was remanded to the RO for 
additional development.


FINDING OF FACT

Asthma preexisted active service and underwent an increase in 
disability during active service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for asthma have been met.  38 U.S.C.A. §§ 1131, 
1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist


The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the Appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

II.  Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran who served on or after January 1, 1947 is presumed 
to be in sound condition when enrolled for service, except 
for any defects, infirmities, or disorders noted at the time 
of examination, acceptance and enrollment.  38 U.S.C.A. § 
1111.  Only such conditions as are recorded in examination 
reports are to be considered as "noted."  38 C.F.R. § 
3.304(b).  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury preexisted 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to service and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  A preexisting injury or 
disease will be considered to have been aggravated by active 
military service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The burden is on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that a condition 
was both preexisting and not aggravated by service.  Compare 
38 C.F.R. § 3.304(b)), with Cotant v. Principi, 17 Vet. App. 
116 (2003); VAOPGCPREC 3-2003 (holding, in part, that 38 
C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to 
the extent that it states that the presumption of soundness 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  See also 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

III.  Background

Service treatment records showed that the Veteran reported 
not knowing whether he had ever had or currently had asthma 
at his enlistment examination in September 1977.  

At a March 1978 examination the Veteran reported currently 
having or having had asthma and noted that he had been 
hospitalized for asthma in September 1977.  

At an October 1981 periodic examination the examiner noted 
that the Veteran had a history of increasing pulmonary 
disability- asthmatic in form with multiple hospitalizations 
(about two a year) for the past three to four years.  

Private treatment records dated from 1978 to 2004 revealed 
that the Veteran sought treatment for asthma on numerous 
occasions.  A September 1977 private treatment record showed 
that the Veteran was treated for and diagnosed with asthma.  
A November 1978 private treatment record showed that the 
Veteran was seen for asthma.  The Veteran explained that he 
was a chemist and was exposed to fumes and particles at his 
job.  A January 1979 private treatment record showed 
continued treatment for asthma, the Veteran was prescribed 
medication to manage his asthma.  

A May 1981 discharge summary from the Boston City Hospital 
showed that the Veteran was admitted for asthma related 
issues.  A September 1981 discharge summary from the Boston 
City Hospital showed that this admission was the fourth 
admission in the last four years for asthma related issues.  

A June 1982 discharge summary from Boston City Hospital 
showed that the Veteran was admitted for asthma.  The 
discharge summary noted that the Veteran worked at a chemical 
plant as a technician for twelve years staring in 1965 and 
first developed asthma in 1971.  Since 1977 when he was 
admitted for the first time, he had numerous emergency room 
visits and four hospitalizations for his asthma.  

A June 2001 letter from a nurse practitioner at the Boston 
Medical Center explained that the Veteran was a current 
patient at the Adult Asthma Clinic.  The nurse stated that 
the Veteran had been receiving care at the Center since 1993 
and that he had been exposed to Asbestos and Capol, and had 
been severely disabled due to his asthma.  

A June 2005 VA examination showed that the Veteran was 
assessed as having severe airflow obstruction with very large 
bronchodilator response, consistent with the diagnosis of 
allergic asthma.  Some degree of irreversible airflow 
obstruction could not be excluded.  As there was no evidence 
of restrictive disease based on spirometry and chest 
radiograph, lung volumes and Dlco would not provide useful 
information.  

In a September 2005 addendum the examiner stated that after a 
review of the claims file, including the Boston City Hospital 
discharge summary dated in September 1977, it appeared that 
the asthma predated enlistment and the severity increased 
during the period of enlistment.  The examiner opined that it 
was possible that exposure to respirable aeroallergens during 
the period of enlistment contributed to the worsening 
severity of the Veteran's asthma.  

The examiner provided an addendum opinion in February 2007.  
The examiner stated that the request for review states "the 
Veteran's military records covering his period of service do 
not show treatment for his bronchial asthma condition."  The 
examiner explained that this statement appeared to be wholly 
incorrect.  The examiner explained that the best that he 
could determine was that the Veteran's dates of service were 
November 1977 to November 1981.  The examiner noted that on a 
report of medical examination dated in October 1981 the 
examiner stated "history of increasing pulmonary disability- 
asthmatic in form with hospitalizations (~2/yr) for past 3-4 
yr." A Report of Medical History from the same date, noted, 
with respect to the Veteran's asthma, "1st attack in '77 - 
increased difficulties over past two years."  The examiner 
also noted that the claims file contained a hospital 
discharge summary from Boston City Hospital, which showed 
that it was the fourth time the Veteran had been admitted for 
asthma, the second in that year.  The examiner explained that 
he took these reports from the period of the Veteran's 
military service to be prima facie evidence of worsening of 
asthma during the period of his service.  The examiner added, 
"[t]his is not "mere speculation;" indeed, no other 
conclusion could reasonably be drawn from these data."  The 
course of asthma is variable across individuals; severity may 
wax and wane and therefore there is no "natural 
progression" of the illness.  Finally, the examiner opined 
that while in no individual case can this be proven beyond 
doubt, there is at least a 50 percent probability that the 
worsening of asthma experienced by this patient during the 
period of military service reflects the environmental 
exposure incurred during said period of service.  

A September 2008 addendum to the examination report 
reiterated the same opinions expressed in the February 2007 
addendum.  The examiner added that evidence that the 
Veteran's condition increased during his period of service 
was: (1) the report of the military's examining physician 
just prior to his date of separation from the service clearly 
stating that he had experienced increasing severity of asthma 
during the period of service and (2) medical record evidence 
of multiple hospitalizations for asthma during that time 
period.  

In a May 2009 addendum to the examination report the examiner 
responded to several inquiries.  In response to the question 
of whether the Veteran's bronchial asthma existed prior to 
November 1977, the examiner responded in the affirmative.  He 
explained that a Boston City Hospital discharge summary dated 
in September 1977 indicated a diagnosis of asthma.  Moreover, 
it indicated frequent asthma attacks over the preceding five 
years.  In response to the question of whether the Veteran's 
asthma worsened between November 1977 and April 1978, the 
examiner stated that service medical records during that time 
period provided no evidence of worsening.  In response to the 
question of whether the Veteran's asthma worsened during any 
one of five specific dates of active duty for training, the 
examiner opined that while there was evidence of worsening 
over the period of 1978 to 1981, he saw no evidence of 
exacerbation of asthma specifically to those training dates.  

The Board notes that the Veteran currently receives Social 
Security Disability Income (SSI) and from the evidence of 
record, the SSI appears to be related to the Veteran's asthma 
condition.  The RO attempted to obtain the Veteran's SSI 
records; however, the records were unavailable.  

IV.  Analysis

The Veteran contends that his asthma is related to his active 
service.  Specifically, the Veteran alleges that he was 
exposed to toxins and other chemicals which increased the 
severity of his asthma.  

While it is clear that the evidence of record demonstrates 
that the Veteran's asthma existed prior to service, the 
record is in equipoise as to whether this disorder increased 
in severity during active service.  

On the one hand in the most recent addendum to the Veteran's 
VA examination, dated in May 2009, the examiner stated that 
the service medical records from November 1977 to April 1978 
provided no evidence of worsening and that while there was 
evidence of worsening over the period of 1978 to 1981, he saw 
no evidence of exacerbation of asthma specifically to the 
active duty training dates.  On the other hand there are 
numerous private treatment records which showed that the 
Veteran's asthma required frequent hospitalization and 
treatment beginning in September 1977 and continuing through 
June 1982.  The examiner who provided the numerous addendums 
stated that service medical records provided no evidence of 
worsening of the condition between November 1977 to April 
1978.  However, the absence of clinical evidence is one 
factor in rebutting the presumption of soundness, along with 
other factors.  Jordan v. Principi, 17 Vet. App. 261, 275 
(2003) (Steinberg, J., writing separately).  In addition, it 
is not as though there is a complete absence of treatment or 
clinical evidence; in fact, during and around the Veteran's 
periods of active service he sought private treatment for 
asthma on numerous occasions.  

In addition, the Veteran has provided lay testimony that his 
asthma increased as a result of his military service.  
Specifically, the Veteran, reported his medical history and 
the current state of his asthma at an October 1981 VA 
examination, as a result, the examiner noted that the Veteran 
had a history of increasing pulmonary disability- asthmatic 
in form with multiple hospitalizations (about two a year) for 
the past three to four years.  

The Board notes that lay statements made when medical 
treatment was being rendered may be afforded greater 
probative value.  These records were generated with a view 
towards ascertaining the Veteran's then state of physical 
fitness; they are akin to statements of diagnosis and 
treatment and are of increased probative value.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate; 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive 
proper care).  
In addition the Veteran maintained through the duration of 
this appeal, ten years, that his military service aggravated 
his pre-existing asthmatic condition.  The Veteran is 
competent to testify to the continuous and increasing 
symptoms he has experienced with regards to his symptoms.  
Cartright v. Derwinski, 2 Vet. App. 24, 25-26 (1991); Layno 
v. Brown, 6 Vet. App. 465, 469-71 (1994).  Because the 
Veteran has maintained that his active duty aggravated his 
pre-existing condition for over ten years and because private 
medical evidence tends to show that there was increasing 
treatment for the Veteran's asthma condition around and 
directly after the Veteran's active duty, the Board finds the 
Veteran's lay statements to be credible and highly probative.  

Because none of the medical evidence contains a specific 
finding of natural progress of such preexisting conditions, 
as required to show a lack of in-service aggravation, 38 
U.S.C.A. § 1153 (West 2002), the Board finds that evidentiary 
record fails to reach the level needed so as to characterize 
it as "clear and unmistakable," to rebut the presumption of 
soundness.  38 U.S.C.A. § 1111.  As stated above, the burden 
is on the government to rebut the presumption of soundness by 
clear and unmistakable evidence that a condition was both 
preexisting and not aggravated by service.  Here, the only 
evidence which goes against the Veteran's claim is the May 
2009 addendum to the examination report in which the examiner 
narrowly stated that the service medical records during that 
time period provided no evidence of worsening.  This does not 
meet the clear and unmistakable burden.  

	(CONTINUED ON NEXT PAGE)








Resolving all doubt in the Veteran's favor and in light of 
the law above, the Board determines that the evidence of 
record establishes that the Veteran's preexisting asthma was 
aggravated by his active service.  Accordingly, service 
connection for asthma, is granted.  See Wagner v. Principi, 
supra.  


ORDER

Service connection for asthma is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


